Title: To George Washington from Samuel Blackden, 28 May 1789
From: Blackden, Samuel
To: Washington, George



Dear General—
Paris May 28th 1789.

Monsieur De Lormerie a french Gentleman and a friend of Mine, wishes to present to your Excellency a book and he has asked me for a line of introduction.
Presuming upon your goodness, I shall Pray you to consider him as a Zealous and Warm friend to the Government and people of America, where he flatters himself he shall pass the remainder of his life in tranquility And for this purpose he some time since has made a purchase of lands in Virginia, and intends in a convenient time to pass into America.
I pray your Excellency to Accept my most Ardent wishes for the continuence of your health and all your enjoyments with which I have the honor to be, Dear General Your Most Obedient humble Servant

Sam. Blackden

